DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is in response to Applicant’s Amendment filed on 02/19/2021.  Claims 1-10 and 12-23 are now pending in the present application. This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “receive the incoming call using the transceiver while the audio content is reproduced; pause the reproducing of the audio content in response to the receiving of the incoming call; and display an indication via the touchscreen display, for inquiring whether to resume reproduction of the audio content.” (Emphasis added). However, the current specification does not support the limitation.
Claims 2-7 are also rejected by the virtue of their dependency on claim 1.
Claim 8 recites, “receive the incoming call using the transceiver while the audio content is reproduced; pause the reproducing of the audio content in response to the receiving of the incoming call; and resume reproduction of audio content based at least in part on a user input received.” (Emphasis added). However, the current specification does not support the limitation. 
Claims 9-11 are also rejected by the virtue of their dependency on claim 8.
Applicant is welcomed to pint out to the part(s) of the specification where the limitations are disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 1 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balasuriya et al. (US 20050245240 A1) (hereinafter Balasuriya) in view of Buchholz et al. (US 20020111812 A1) (hereinafter Buchholz).

Regarding claim 1, Balasuriya discloses a portable communication device (FIG. 1 or FIG. 2, for terminal 120/130 and or a wireless communication device 200) comprising:
a [touchscreen] display (FIG. 2, par. 0023, for a display 240);
a non-volatile memory storing audio content (FIG. 2, memory 270, par. 0025 “The memory 270 can store received media streaming session content”);
(FIG. 2, par. 0025, “The transceiver 250 can also receive a communication signal from another communication device”; FIGS. 4 and 5, par. 0030, “frames of data from the first transceiver section 402 can be handled by the voice call processing module 510, such as a portion of code running on the microprocessor 502, which handles voice call operations”); and
a processor (FIG. 2, for controller 220) adapted to:
reproduce the audio content (FIG. 6, par. 0031, “In step 620, the wireless communication device 200 can receive and play a wireless transmission of media streaming session content. For example, a user of the wireless communication device 200 can subscribe to a broadcast multicast session program and can start receiving and playing the content.”);
receive the incoming call using the transceiver while the audio content is reproduced (FIG. 6, par. 0031, “In step 630, the wireless communication device 200 can determine if a communication request has been received. For example, the wireless communication device can receive a notification of an incoming call and can receive a request, such as a user input, to answer the incoming call… If a communication request has not been received, the mobile communication device 200 can continue receiving and playing the content. If a communication request ;
pause the reproducing of the audio content in response to the receiving of the incoming call (par. 0031, “If a communication request has been received, in step 640, the mobile communication device 200 can suspend playing the content. In step 650, the mobile communication device 200 can begin storing the media streaming session content in a memory associated with the mobile communication device 200”); and
resume the reproduction of paused audio content (par. 0031 and 0032, “In step 650, the mobile communication device 200 can begin storing the media streaming session content in a memory associated with the mobile communication device 200… In step 660, the mobile communication device 200 can determine if the communication initiated with the communication request is complete. If not, the mobile communication device 200 can continue storing the media streaming session content. If the communication is complete, in step 670, the mobile communication device 200 can resume playing the content. The mobile communication device may continue storing the media streaming session content in a memory associated with the mobile communication device 200”).
Balasuriya fails to explicitly disclose display an indication via the touchscreen display for inquiring whether to resume the reproduction of the paused audio content.
In the same field of endeavor, Buchholz discloses display an indication via the touchscreen display for inquiring whether to resume reproduction of the audio content (FIG. 6, par. 0042, “As the audio data is reconstructed, a user can request, via the user interface 620, that the playback pause and subsequently resume… Note that the user interface 620 may comprise any conventional user input device, e.g., alphanumeric keypad, touch screen, mouse and pointer display, drop-down menus, voice activation, etc.” for any inherent indication or soft button on the touch screen user interface to resume (or pause) the audio data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate pausing and resuming audio data through a touch screen user interface as taught by Buchholz to the display and user interface as disclosed by Balasuriya for purpose of resuming audio data through a touch screen user interface.
Regarding claim 5, as applied to claim 1, Balasuriya discloses the portable communication device further comprising a speaker, wherein the processor is adapted to: output an audio signal corresponding to the audio content via the speaker as at least part of the reproducing of the audio content (par. 0024, “The audio input and output circuitry 230 can include a microphone, a speaker, a .
Regarding claim 6, as applied to claim 1, Buchholz discloses wherein the processor is adapted to: resume reproducing of audio content based at least in part on a user input received with respect to the indication (FIG. 6, par. 0042, “As the audio data is reconstructed, a user can request, via the user interface 620, that the playback pause and subsequently resume… Note that the user interface 620 may comprise any conventional user input device, e.g., alphanumeric keypad, touch screen, mouse and pointer display, drop-down menus, voice activation, etc.” for any inherent indication or soft button on the touch screen user interface to resume (or pause) the audio data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate pausing and resuming audio data through a touch screen user interface as taught by Buchholz to the display and user interface as disclosed by Balasuriya for purpose of resuming audio data through a touch screen user interface.
claim 7, as applied to claim 1, Buchholz discloses wherein the processor is adapted to: display the indication as at least part of a user interface corresponding to the audio content (FIG. 6, par. 0042, “As the audio data is reconstructed, a user can request, via the user interface 620, that the playback pause and subsequently resume… Note that the user interface 620 may comprise any conventional user input device, e.g., alphanumeric keypad, touch screen, mouse and pointer display, drop-down menus, voice activation, etc.” for any inherent indication or soft button on the touch screen user interface to resume (or pause) the audio data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate pausing and resuming audio data through a touch screen user interface as taught by Buchholz to the display and user interface as disclosed by Balasuriya for purpose of resuming audio data through a touch screen user interface.
Regarding claim 8, Balasuriya discloses a portable communication device (FIG. 1 or FIG. 2, for terminal 120/130 and or a wireless communication device 200) comprising:
a [touchscreen] display (FIG. 2, par. 0023, for a display 240);
a non-volatile memory storing audio content (FIG. 2, memory 270, par. 0025 “The memory 270 can store received media streaming session content”);
(FIG. 2, par. 0025, “The transceiver 250 can also receive a communication signal from another communication device”; FIGS. 4 and 5, par. 0030, “frames of data from the first transceiver section 402 can be handled by the voice call processing module 510, such as a portion of code running on the microprocessor 502, which handles voice call operations”); and
a processor (FIG. 2, for controller 220) adapted to:
reproduce multimedia content (FIG. 6, par. 0031, “In step 620, the wireless communication device 200 can receive and play a wireless transmission of media streaming session content. For example, a user of the wireless communication device 200 can subscribe to a broadcast multicast session program and can start receiving and playing the content.”);
receive the incoming call using the transceiver while the audio content is reproduced (FIG. 6, par. 0031, “In step 630, the wireless communication device 200 can determine if a communication request has been received. For example, the wireless communication device can receive a notification of an incoming call and can receive a request, such as a user input, to answer the incoming call… If a communication request has not been received, the mobile communication device 200 can continue receiving and playing the content. If a communication request ;
pause the reproducing of the audio content in response to the receiving of the incoming call (par. 0031, “If a communication request has been received, in step 640, the mobile communication device 200 can suspend playing the content. In step 650, the mobile communication device 200 can begin storing the media streaming session content in a memory associated with the mobile communication device 200”); and
resume reproduction of audio content based at least in part on a user input received (par. 0031 and 0032, “In step 650, the mobile communication device 200 can begin storing the media streaming session content in a memory associated with the mobile communication device 200… In step 660, the mobile communication device 200 can determine if the communication initiated with the communication request is complete. If not, the mobile communication device 200 can continue storing the media streaming session content. If the communication is complete, in step 670, the mobile communication device 200 can resume playing the content. The mobile communication device may continue storing the media streaming session content in a memory associated with the mobile communication device 200. When playing resumes, the mobile communication device 200 can allow a user of the mobile communication device 200 to skip portions of .
However, Balasuriya fails to explicitly disclose a touchscreen display.
In the same filed of endeavor, Buchholz discloses a touchscreen display (FIG. 6, par. 0042, “As the audio data is reconstructed, a user can request, via the user interface 620, that the playback pause and subsequently resume… Note that the user interface 620 may comprise any conventional user input device, e.g., alphanumeric keypad, touch screen, mouse and pointer display, drop-down menus, voice activation, etc.” for any inherent indication or soft button on the touch screen user interface to resume (or pause) the audio data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate pausing and resuming audio data through a touch screen user interface as taught by Buchholz to the display and user interface as disclosed by Balasuriya for purpose of resuming audio data through a touch screen user interface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
A.	Claims 1-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9954997. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 includes similar features of claims 1-29 of U.S. Patent No. 8463336 with obvious wording variations.
B.	Claims 1-10 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 9374450. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 includes similar features of claims 1-60 of U.S. Patent No. 9374450 with obvious wording variations.
C.	Claims 1-10 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8903463. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 includes similar features of claims 1-46 of U.S. Patent No. 8903463 with obvious wording variations.
D.	Claims 1-10 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8880130. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 includes similar features of claims 1-14 of U.S. Patent No. 8880130 with obvious wording variations.

F.	Claims 1-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8380260. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 includes similar features of claims 1-29 of U.S. Patent No. 8380260 with obvious wording variations.
Response to Arguments
Applicant's arguments, with respect to rejections under 35 U.S.C. 112, first paragraph, filed on 02/19/2021 have been fully considered but they are not persuasive. 
On pages 7 and 8 of the Applicant’s remarks, with respect to claim 1, Applicant asserts that the language of the claimed limitations are not considered by themselves which are supported by the current specification. Examiner respectfully disagrees. Neither of the limitations “receive the incoming call using the transceiver while the audio content is reproduced; pause the reproducing of the audio content in response to the receiving of the incoming call” and “display an indication via the touchscreen display for inquiring whether to resume reproduction of audio content” discloses it is independent from the other limitations.
On page 8 of the Applicant’s remarks, Applicant further argues, “the language ‘display an indication via the touchscreen display for inquiring whether to resume reproduction as presently recited, is not limited to being required to be interpreted in the context of the language ‘reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call.’” Examiner respectfully disagrees. There is nothing in the claim to consider the limitations are independent from each other, and then they can interpreted in the context of the language of the indicated limitations. The limitations, “reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call”, discloses the audio content is paused, and the last limitation, “display an indication via the touchscreen display for inquiring whether to resume reproduction of audio content” , discloses resuming reproduction of audio content, however, the last limitation does not emphasis to resume reproduction of audio content other than the audio content paused in response to the receiving of the incoming call. Based on broadest interpretation of the claim, the limitation, “resume reproduction of audio content” includes the audio content  paused in response to the receiving of the incoming call.
On page 8 of the Applicant’s remarks, Applicant further argues, “claim 1 sets forth that with respect to a device that includes a processor adapted to ‘reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call,’ the processor is also adapted to ‘display an indication via the touchscreen display for inquiring whether to resume reproduction of audio content.’ That is, the capability of the processor to ‘display an indication via the touchscreen display for inquiring whether to resume reproduction ” Examiner respectfully traverses. The Applicant’s argument and/or point(s) are not understood. A processor runs program or instructions as defined in a memory. The claimed processor adopted to run the programmed method as defined by the specification. The specification states, “if incoming call signals are received during the reproduction of the music files, it is preferable that the control unit 160 stops the reproduction of the music files and outputs an indication of the reception of the incoming call signals by vibration or without sound according to the set manner mode” (see paragraph [0057], and also paragraphs [0065] and [0078]). Even, STOP[ING] the reproduction of the music files can be broadly considered as claimed paus[ing] the reproducing of the audio content, the specification does NOT disclose the controller adapted to “display an indication via the touchscreen display for inquiring whether to resume reproduction of audio content other than the audio content paused in response to the receiving of the incoming call”. 
Applicant’s argument, between pages 8 and 9 of the Applicant’s remarks, is respectfully traverses since, as stated above, the specification and FIG. 3B do not teach “display an indication via the touchscreen display for inquiring whether to resume reproduction of audio content other than the audio content paused in response to the receiving of the incoming call”.
On page 9 of the Applicant’s remarks, Applicant asserts, “a person of ordinary skill at the time the application was filed would have understood that the language ‘display an ” Examiner respectfully disagrees. The limitations are not supported by the current specification for the reasons as stated above. Thus, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
On pages 9 and 10 of the Applicant’s remarks, with respect to claim 8, Applicant asserts that the language of the claimed limitations are not considered by themselves which are supported by the current specification. Examiner respectfully disagrees. Neither of the limitations, “receive the incoming call using the transceiver while the audio content is reproduced; pause the reproducing of the audio content in response to the receiving of the incoming call” and “resume reproduction of audio content based at least in part on a user input received”, discloses it is independent from the other limitations.
On page 10 of the Applicant’s remarks, Applicant further argues, “the language ‘resume reproduction of audio content based at least in part on a user input received,’ as presently recited, is not limited to being required to be interpreted in the context of the language ‘reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call.’” Examiner respectfully disagrees. There is nothing in the claim to consider the limitations are independent from each other, and then they can interpreted in the context of the language of the indicated limitations. The limitations, “reproduce the audio content; receive the incoming call using the transceiver while the audio pause the reproducing of the audio content in response to the receiving of the incoming call”, discloses the audio content is paused, and the last limitation, “resume reproduction of audio content based at least in part on a user input received” , discloses resuming reproduction of audio content, however, the last limitation does not emphasis to resume reproduction of audio content other than the audio content paused in response to the receiving of the incoming call. Based on broadest interpretation of the claim, the limitation, “resume reproduction of audio content” includes the audio content  paused in response to the receiving of the incoming call.
On page 10 of the Applicant’s remarks, Applicant further argues, “claim [[1]] 8 sets forth that with respect to a device that includes a processor adapted to ‘reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call,’ the processor is also adapted to ‘resume reproduction of audio content based at least in part on a user input received.’ That is, the capability of the processor to ‘resume reproduction of audio content based at least in part on a user input received’ is not limited to being operated with the capability of the processor to ‘reproduce the audio content; receive the incoming call using the transceiver while the audio content is reproduced; [and] pause the reproducing of the audio content in response to the receiving of the incoming call.’” Examiner respectfully traverses. The Applicant’s argument and/or point(s) are not understood. A processor runs program or instructions as defined in a memory. The claimed processor adopted to run the programmed method as defined by the specification. The specification states, “if incoming call signals are received during the reproduction of the music files, it is preferable that the control unit 160 stops the reproduction of the music files and outputs an indication of the reception of the incoming call signals by vibration or without sound according to the set manner mode” (see paragraph [0057], and also paragraphs [0065] and [0078]). Even, STOP[ING] the reproduction of the music files can be broadly considered as claimed paus[ing] the reproducing of the audio content, the specification does NOT disclose the controller adapted to “resume reproduction of audio content, other than the audio content paused in response to the receiving of the incoming call, based at least in part on a user input received”.
Applicant’s argument, between pages 10 and 11 of the Applicant’s remarks, is respectfully traverses since, as stated above, the specification and FIG. 3B do not teach “resume reproduction of audio content other than the audio content paused in response to the receiving of the incoming call”.
On page 11 of the Applicant’s remarks, Applicant asserts, “a person of ordinary skill at the time the application was filed would have understood that the language ‘resume reproduction of audio content based at least in part on a user input received,’ is at least one of expressly, implicitly, or inherently supported in the originally filed disclosure such that it complies with the written description requirement of 35 U.S.C. 112, first paragraph. Acknowledgment of the same is respectfully requested.” Examiner respectfully disagrees. The limitations are not supported by the current specification for the reasons as stated above. Thus, claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 2-7 and 9-10 are still rejected by the virtue of their dependency on claims 1 and claim 8.


Applicant's arguments, with respect to Rejections under Obviousness Double Patenting, see page 12 of the Applicant’s remarks, filed on 02/19/2021 have been fully considered but they are not persuasive.
MPEP 804 states:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Applicant's arguments, with respect to rejections under 35 U.S.C. § 103(a) filed on 02/19/2021  have been fully considered but they are not persuasive.
On page 12 of the Applicant’s remarks, Applicant argues, “while BUCHHOLZ describes that a user can request (via the user interface such as touch screen) resumption of playback of audio data, BUCHHOLZ is completely silent regarding ‘display[ing] an indication via the touchscreen display for inquiring whether to resume reproduction of audio content,’ as recited in claim 1.” Examiner respectfully disagrees. As indicated in the office action, the 
On pages 15 and 16 of the Applicant’s remarks, Applicant asserts, “in MPEP 2112(IV), ‘in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’…  the Office has merely asserted inherency without rationale or evidence to show inherency, and thus the Office has not correctly found that BUCHHOLZ's above description establishes a prima facie case of inherency with respect to an "indication or soft button on the touch screen user interface to resume (or pause) the audio data.” Examiner respectfully disagrees. The touchscreen button for pause and play/replay shows an indication for the action. As an example FIG. 11 of Rogers (US 20040203897 A1) (reference is already in the record) discloses the indication of “play” (or resume) and “pause” input buttons are among the menu option via a touch screen display: 

    PNG
    media_image1.png
    419
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    28
    media_image2.png
    Greyscale
) is an indication for inquiring whether a user wants to play or resume a media content are inherent in the teachings of Buchholz.
On page 16 of the Applicant’s remarks, Applicant asserts, “BUCHHOLZ’s above description does not inherently support an ‘indication or soft button on the touch screen user interface to resume (or pause) the audio data.’ While BUCHHOLZ’s above description describes that a user can request (via the user interface such as touch screen) resumption of playback of audio data, that user interface does not require ‘an ‘indication or soft button on the touch screen user interface to resume (or pause) the audio data’ to achieve that operation. For example, in BUCHHOLZ, a touch to the user interface without a visual indication may achieve resumption of playback of audio data. Thus, BUCHHOLZ’s above description does not inherently support an “indication or soft button on the touch screen user interface to resume (or pause) the audio data.”” Examiner respectfully disagrees. The inherency of soft button on touch screen is known to one ordinary skilled in the art, and it is not based on special assumption as Applicant asserts. See MPEP 2112 II:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.");

Thus, the claimed feature is disclosed by Buchholz.

Applicant’s arguments regarding claim 8 (see page 17 of the Applicant’s remarks) is not persuasive. Applicant’s asserts, “independent claim 8, this claim recites subject matter related to claim 1.” Examiner respectfully disagrees. Claim 8 does not disclose anything regarding “display[ing] an indication via the touchscreen display for inquiring whether to resume reproduction of audio content”. The claim is still rejected under 35 U.S.C. 103(a) based on the teachings of BALASURIYA in view of BUCHHOLZ.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ellis et al. (US 20050283800 A1) disclose Interactive Television Program Guide System That Serves As A Portal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642